         Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 1 of 6


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DEMOCRATIC NATIONAL COMMITTEE,
                                                            18 Civ. 3501 {JGK)
                        Plaintiff,
                                                            ORDER
              - against -

THE RUSSIAN FEDERATION et al.,

                        Defendants.


JOHN G. KOELTL, District Judge:

     The Court has received the attached communication from the

United States Department of State relating to the attempted

service on the Russian Federation and other entities in Russia.

The communication will be filed on the docket together with this

Order.

SO ORDERED.

Dated:     New York, New York
           November 19, 2018



                                         United States District Judge




                                            USDC SONY
                                            DOCUMENT
                                            ELECTRONICALLY FILED
                                            DOC#
                                            DATE F;::-;ll:-:E:-::0-:_-l"J,-:_--.clQ.,,.__=
                                                                                        ___-•.....,./'8~,---
       Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 2 of 6

                                                 United States Department of State

                                                 Washington, D.C.   20520


                                                                    October 18, 2018
Ruby J. Krajick
Clerk of Court
U.S. District Court
Southern District of New York
500 Pearl St.
New York, NY 10007


      Re: Democratic National Committee v. The Russian Federation et. al,
      18-cv-03501 (JGK)

Dear Ms. Krajick:

      I am writing regarding the Court's request for service of a Summons,
Complaint, U.S. District Court for the Southern District of New York Electronic
Case Filing Rules and Instructions, Individual Practices of Judge John G. Koeltl,
and Notice of Suit to the Russian Federation, the General Staff of the Armed
Forces of the Russian Federation, and the GRU Operative Using Pseudonym
"Guccifer 2.0" pursuant to 28 U.S.C. Section 1608(a)(4) as defendants in the above
referenced lawsuit.

       In the Department's previous letter dated September 20, 2018, we indicated
that the United States Embassy in Moscow, Russia transmitted the documents to
the Ministry of Foreign Affairs of the Russian Federation under cover of
diplomatic notes Nos. MFA 080-2018, MFA 081-2018, and MFA 082-2018, dated
and delivered September 7, 2018.

       Subsequently, the U.S. Embassy in Moscow received a reply from the
Russian Ministry of Foreign Affairs in the form of a diplomatic note dated
September 27, 2018. While the Foreign Sovereign Immunities Act, 28 U.S.C.
1608, does not contemplate the use of the diplomatic channel as a means for
defendant foreign States to respond to service of process, in certain cases foreign
governments will provide replies via the diplomatic channel. When this occurs it
is our practice to provide the sending court with these documents. Therefore, I am
including a copy of the diplomatic note in Russian as well as an informal
translation of the note the U.S. Embassy prepared.
       Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 3 of 6



Cc:   Joseph Sellers
      Cohen Milstein
      I 100 New York Ave. NW, Fifth Floor
      Washington, DC 20005
                     Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 4 of 6




                                       MHHHcTepcTBO                                           ,Uen      PoccHiiicI<oa

                              <f>e.D,cpa~Hl1    CBI-I,U:eTeJU,CTByeT       cBoe        YBrur<eHHe           flocoJibCTBY

                              Coe)];RHeHHblX       illTaTOB AMep:~urn:               H,     CCbIJiaj!C:E,     Ha    HOT!,!

                              IlocoJibcTBa      MFA 80/2018, l\1FA 81/2018, MFA 82/2018 OT
npHJIO)KeHHe:                 7   ceHT.sr6p.a   2018     ro,n:a, '.0'.MeeT 1:IeCTI, B03BpaTHTJ:, ):(OKyMeHT&I
yrroM.a:H)1Toe,
I-Ia   441   JI.IL
                              Clle.n;epru1&Horo    oKpy)I{Horo          cy.n;a      CllIA IO:m:Horo                or<:pyra
                              H:r,ro-Hoprca        rro        HCKY          «Han::aoaan:&HI>IH                  KOMHTeT

                              ,l(eMor<parHqecKoH         rrapTIDI    npoT:aa      PoccHHCKOH          <I>e,n:epanIIB H
                              ~-»-
                                       Ocym:ecTBJieHHe              cy,n:a.MH       ClUA         IOPHCllHK[(MH           B

                              OTHOilleH:mr PocCHB'CX<OH             cI>enepaUHH TIO paccMarrnmaeMOMy

                              .ne.rry KBJI.sieTc.s.t HapyrnemrnM Me:>IQzyHapo,n;:aoro             npaBa, a nMe:a:Ho
                              ropHC,Il;HK[l;0:0HHE.IX     HMM)'HHTeToa             PoccHHCKOH               <I>e,n;epau;mr,

                              l3l:,ITeKaroIIJ;HX H3 np::mn.{0:na cyBepeHHoro pa.BeHcTBa rocy,z:i:apcrB.

                                       1\lliurn:cTepcTBO        HMeeT           -qecTI::,    IIO)J;TBep;:i;HTb,       1::ITO

                              PoccaiicKa.sr <t>e.n;epa[(HH He ,n;aBana H He JIMeeT B l3H.zry ,n:aBaTI:,

                              cornacHe Ha pas6HpareJX.&CTBO .zraHHoro .zrena B cyJ.(ax                       ClllA.
                              IlOCOfilCTBY
                              COEJJJ1HEHHblX lllTATOB AMEPMKM
                              :r.MocxBa
     Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 5 of 6
,.                                                                                                                 2
                                              rrpoc:I-rr          IIocon:1:,c-r:ao               ~o:SeCTl{

              BbIIIIeH3JIQ;,KeHI'i)'K) IIO3HUHIO   no Cl':10.t(e:t-nrn: KOMIIeTeHTH'F.TX cy.z:r:m~



              KOMm,TeHTHI>IMH opra1raMH            CIIIA     He38.i.\,Ie,D;JrrlTe.JD;,HI::,IX Mep C



              PoccniicKoii we.n;eparnm.
                      Hliq:ro B HaCTO~e:a HOTC He Mo:>KeT Ob!Tb HCTOITKOBaHo




                                                                                          ~-
              COOTBeTCT~YIO!UILX                            k:CCITOJIHiIT8JibH:OJrI



                 ,'              ._.     V     -,1'.
              filIOO Rax OTXC83 f'OCCHHCI(OH ""'e;:r:epa~u OT                  rop11c.n;1ucq.0:0Hm.IX
              1-1..MM""YH-MTeTOB B OTHOIIreHim:   ce6.si :a.rm:   c:aoeii co6cTB6HHOCTH.




                                                                       1:7            -        -- " -
                                                                  «   .<:. "I)> cem,rt:>p,:r: :LU l   ~   ro)]:a
                                                                                                 "-'l.../1'
                       Case 1:18-cv-03501-JGK Document 189 Filed 11/20/18 Page 6 of 6
                                                                             P6L:
•'                                                                                              "f[. {!¥,.tms/ated by LSSITIU: AN
                                                                                                              September 24, 2018
               MINKS1'RY
          OF FOREIGN AFFAIRS
     OF Tim RUSSIAN FEDERATION

     No. 5343/dsa
                             The Ministry of Foreign Affairs of the Russian Federation presents its
                     compliments to the Embassy of the United States of America and, citing the
                     Embassy's notes MFA 80/2018, MFA 81/2018, and MFA 82/2018 of September 7,
     Enclosure:
     as stated, on   2018, has the honor ofreturning the documents of the U.S. Federal District Court
     441 pages.
                     for the Southern District of New York concerning the claim 'The Democratic Party
                     National Committee versus the Russian Federation, etc'.
                             Exercise by U. S. courts of jurisdiction with respect to the Russian
                     Federation in the case in question is a violation of international law, namely, of
                     jurisdictional immunities of the Russian Federation stemming from the principle of
                     sovereign equality of states.
                             The Ministry has the honor of confirming that the Russian Federation has
                     not given nor does it mean to give consent to the trial of this case in U. S. courts.
                             The Ministry is asking the Embassy to bring the above stance to the
                     attention of competent U.S. courts.
                             The Ministry also has the honor of asking that competent U.S. bodies take
                     immediate action to stop the actions that violate the immunity of the Russian
                     Federation.
                             Nothing in this note shall be construed as a confirmation of proper
                     notification of the Russian Federation, the Government of the Russian Federation,
                     or relevant executive bodies of the Russian Federation, its physical or legal entities
                     or as a waiver by the Russian Federation of its jurisdictional immunities with
                     respect to itself or its property.
                             The Ministry avails itself of the opportunity to extend to the Embassy
                     renewed assurances of its high consideration.
                                                                                             Moscow, September 27, 2018

     TO THE EMBASSY OF THE
     UNITED STATES OF AMERICA

     Moscow
